 1

 2

 3

 4

 5                               UNITED STATES DISTRICT COURT
 6                              EASTERN DISTRICT OF CALIFORNIA
 7

 8    EL CORTE INGLES, S.A., a Spanish                    CASE NO. 1:19-cv-00213-AWI-JLT
      Corporation,
 9                     Plaintiff,
                                                          NUNC PRO TUNC ORDER
10                   v.                                   CORRECTING ORDER ON
                                                          PLAINTIFF’S MOTION FOR
11    CITY LIGHTS, LLC, a California LLC; and             SUMMARY JUDGMENT OR PARTIAL
      MARKCHRIS INVESTMENTS, LLC, a                       SUMMARY ADJUDICATION AND
12    California LLC,                                     CORRESPONDING DOCKET TEXT
13                           Defendants.
                                                          (Doc. No. 32)
14

15

16

17
            This Order addresses a clerical error in the Court’s Order on Plaintiff’s Motion for
18
     Summary Judgment or Partial Summary Adjudication (“Order,” Doc. No. 32) in this action.
19
            Page 16, line 23 of the Order refers erroneously to “Defendants’ Motion for Summary
20
     Judgment.” The docket text for the Order duplicates the erroneous language at page 16, line 23 of
21
     the Order and, thus, also refers in one instance to “Defendants’ Motion for Summary Judgment.”
22
            As indicated in the caption and body of the Order, the motion at issue was, in fact, brought
23
     by Plaintiff El Corte Ingles, S.A. Both the Order and the corresponding docket entry should
24
     therefore refer only to “Plaintiff’s Motion for Summary Judgment.”
25
            To eliminate any risk of confusion, the Court corrects the Order nunc pro tunc by striking
26
     the word “Defendants’” from the phrase “Defendants’ Motion for Summary Judgment” at page 16,
27
     line 23 of the Order and replacing it with the word “Plaintiff’s.” Moreover, the Court corrects the
28
 1 docket text for the Order by striking the term “Defendants’” from the phrase “Defendants’ Motion

 2 for Summary Judgment” therein, and replacing it with the word “Plaintiff’s.” See Fed.R.Civ.P.

 3 60(a) (stating that “[t]he court may correct a clerical mistake … found in a judgment, order, or

 4 other part of the record” and that the court may do so “on its own, with or without notice”);

 5 Nisenan Tribe of Nevada City Rancheria v. Jewell, 650 F. App’x 497, 499 (9th Cir. 2016)

 6 (affirming nunc pro tunc order correcting clerical error under Fed.R.Civ.P. 60(a)).

 7

 8                                               ORDER
 9         Accordingly, IT IS HEREBY ORDERED that:
10     1. The word “Defendants’” is stricken from the phrase “Defendants’ Motion for Summary
11         Judgment” at page 16, line 23 of the Court’s Order on Plaintiff’s Motion for Summary
12         Judgment or Partial Summary Adjudication (Doc. No. 32) and replaced with the word
13         “Plaintiff’s”; and
14     2. The word “Defendants’” is stricken from the phrase “Defendants’ Motion for Summary
15         Judgment” in the docket text for Docket Entry No. 32 and replaced with the word
16         “Plaintiff’s.”
17
     IT IS SO ORDERED.
18

19 Dated: December 26, 2019
                                                SENIOR DISTRICT JUDGE
20

21

22

23

24

25

26
27

28

                                                     2
